Citation Nr: 1454275	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  08-07 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967 and was awarded the Combat Infantryman Badge and a Purple Heart.  
	
This appeal is before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2011, the Board remanded the appeal.  

In a November 2013 decision, the Board denied the Veteran's claim.  He appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  In September 2014, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Vacatur and Remand.  In a September 2014 Order, the Court granted parties' the motion and remanded the matter to the Board for action consistent with the terms of the Joint Motion.


FINDING OF FACT

The Veteran's PTSD has been primarily manifested by such symptoms as depression, anxiety, nightmares as often as four times a month, difficulty with sleeping and concentration, being easily startled, and some difficulty in establishing and maintaining effective relationships, which have resulted in mild to moderate occupational and social impairment with, at most, reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but no greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board acknowledges that, in the September 2014 Joint Motion, the parties noted that the record "appear[ed] to be incomplete," as "computer printouts dated June 2012 and December 2011 show[ed] that VA received VA Medical Center records," and "the record as it was delivered to the Office of General Counsel did not have any records dated between March 2008-July 2011, although a rating decision dated October 2010 discusses evidence in the file relating to this time period."  However, such "computer printouts dated June 2012 and December 2011" located in the physical claims file reflect the addition of VA treatment records dated from February 2007 to June 2012, and July 2011 to October 2011, respectively, to the "Virtual VA" file on those dates.  Such records are a part of the file and were reviewed by the agency of original jurisdiction (AOJ), as reflected in a June 2012 supplemental statement of the case, and by the Board in its November 2013 decision.  Furthermore, there appears to be no "rating decision dated October 2010," much less one that discusses records dating through July 2011.  Regardless, VA medical records covering the relevant period in this case, including those dated from March 2008 through July 2011, have been associated with the claims file since before the AOJ's most recent adjudication of the Veteran's claim in June 2012 and are currently available for review.

In its November 2013 decision, the Board discussed in detail how VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) had been met and determined that no further notice or assistance has required to fulfill VA's duties in the development of the instant claim.  This discussion and determination are hereby incorporated in this decision.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is rated under Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, the following applies:

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In its November 2013 decision, the Board discussed in detail the factual background of the instant case and provided a detailed analysis of the Veteran's PTSD disability level.  These portions of the Board's November 2013 decision, except as discussed below, are hereby incorporated by reference.  In this decision, the Board will focus on the inadequacy in its November 2013 decision, as identified by the parties in the September 2014 Joint Motion, and any pertinent evidence or argument added since the November 2013 Board decision.

In the September 2014 Joint Motion, the parties agreed the Board failed to provide an adequate statement of reasons or bases for its November 2013 decision.  Specifically, the parties noted that "[t]he Board found that while [the Veteran's] 'irritability makes social interactions complicated, he does have the ability to establish and maintain effective relationships as shown by his long-term marriage to present wife, albeit with strain, and his relationships with his children and friends,'" and that "[t]he Board also found it 'probative' that, despite his symptoms, [the Veteran] 'was able to maintain his work relationships sufficiently to remain relatively stable in his employment for more than 40 years' and 'also reported meaningful leisure pursuits including golfing.'"  The parties found that the Board's conclusion that the Veteran's "maintenance of relationships and activities under these circumstances is inconsistent with the interpersonal relationship skills of a person suffering PTSD symptomatology warranting a 50 percent disability rating" was not supported by adequate reasons or bases.  The parties determined that "[i]t is not clear whether the Board found that the evidence did not show a 'difficulty in establishing and maintaining effective work and social relationships' as contemplated by a 50 percent evaluation or that it did show a 'difficulty in establishing and maintaining effective work and social relationships' as contemplated by a 50 percent evaluation, but that other factors mitigated against the grant of a 50 percent evaluation."

The parties concluded that, "[i]f the former, the Board did not adequately explain why the facts of [the Veteran's] case, to include that his 'irritability makes social interactions complicated' and that his interpersonal relationships are 'strained' is not a 'difficulty in establishing and maintaining effective work and social relationships.'"  In this regard, the parties noted that, on VA examination in June 2007, the Veteran "reported during the examination that over the years he would have episodes of depression and he would go off by himself, 'sometimes for as long as 3 days[,]' which would occur once a month or more," "described his current marriage as 'rocky,'" and "explained that he had trouble getting close to people and tended to detach himself from even family."  The parties noted that the June 2007 VA examiner "concluded that his PTSD symptoms have resulted in deficiencies in several areas of his life, including his work, as well as relationships with family."  The parties also noted that on VA examination in October 2011 the Veteran reported that he did not 'have much of a marriage' and feeling distant from others 'quite a bit.'"

After reviewing the record, including the Joint Motion, in light of the pertinent legal authority, the Board finds that a rating of 50 percent, but no greater, for PTSD is warranted in this case. 

The record reflects that the Veteran has had at least some difficulty in establishing and maintaining effective relationships.  In June 2007, he described episodes of depression once a month or more during which he would isolate himself, sometimes for three days at a time, his current marriage as "rocky," and difficulty getting close to people and tending to detach himself from even his family members.  The VA examiner concluded at that time that the Veteran's PTSD symptoms had resulted in deficiencies in several areas of his life, including his work, as well as his relationships with his family.  

Given this symptomatology, and resolving all reasonable doubt in the Veteran's favor regarding his disability level, the Board finds that the Veteran's PTSD has reasonably approximated the criteria for a 50 percent rating under DC 9411. 

However, the record does not reflect, and the Veteran has not contended, that he has had "an inability to establish and maintain effective relationships" as is contemplated in the criteria for a 70 percent rating under DC 9411.  VA treatment records in 2008 reflect that, while the Veteran indicated that he was not a very social person, he did state that he belonged to the VFW and occasionally played golf with friends.  In August 2008, while stating that he preferred to isolate himself, he stated that he did see his friends fairly frequently.  On October 2011 VA examination, while indicating that that did not have much of a marriage and reporting feeling distant from others, he reported good relationships with all of his adult children; having friends who understood him, noting one particular close friendship with a longtime friend; golfing with these friends; occasionally going out with his wife and other couples; becoming more involved with the VFW since his retirement; and recently working on building a small cabin with the assistance of some friends. 

Also, in addition to the Veteran's moderate difficulty with relationships, the Veteran's PTSD has been primarily manifested by such symptoms as depression, anxiety, nightmares as often as four times a month, difficulty with sleeping and concentration, and being easily startled.  The evidence of record has not shown symptomology of the nature or severity of abnormal speech, frequent panic attacks, suicidal ideation, obsessional rituals, significant memory impairment, impaired judgment or thinking, disorientation, or any impaired impulse control of the level of unprovoked irritability with periods of violence.  While the Veteran has had depression, such depression has not been noted to be to the level of affecting his ability to function independently, appropriately or effectively; on June 2007 VA examination his PTSD symptoms were assessed as "moderate," and on October 2011 VA examination, psychological testing was noted "to indicate just mild depressive symptoms," and the examiner assessed the Veteran's PTSD as "not severe enough either to interfere with occupational and social functioning or to require continuous medication."  Thus, even considering that the Veteran has manifested some moderate difficulty in establishing and maintaining effective relationships, the nature and severity of his symptomatology, considered as a whole, more closely approximates that contemplated in the criteria for a 50 percent rating under DC 9411 than that for a 70 percent rating or greater.

Furthermore, as reflected in the record, the Veteran's symptomatology has resulted in no greater than the level of occupational and social impairment contemplated in a 50 percent rating, which is occupational and social impairment with reduced reliability and productivity.  In this regard, the VA examiner in June 2007 described the Veteran as having only "moderate symptoms and/or moderate difficulty in social and occupational functioning."  On October 2011 VA examination, in expressly assessing the Veteran's level of occupational and social impairment, the examiner concluded that his PTSD symptoms were mild, and most closely manifested by symptoms that were "not severe enough either to interfere with occupational and social functioning or to require continuous medication."  This reflects an even lesser level of occupational and social functioning resulting from the Veteran's PTSD symptomatology than that contemplated in a 50 percent rating.  

Finally, the Board acknowledges a statement of the Veteran submitted in November 2014, reflecting that, regarding notations in the medical record that he played golf recreationally, the Veteran reported to VA examiners that he was golfing some, but golfed by himself most of the time in the early morning when he woke up or could not sleep, as the course was a block from where he lived.  He stated that he played in a couple tournaments most years, one a cancer benefit, and one a benefit at the school he attended in grade school, but that he was not a big golfer.  However, the Board has noted that the Veteran has repeatedly reported playing golf with friends for the purpose of establishing his level of difficulty in establishing and maintaining effective relationships, as discussed above.  The Board has considered these reports along with the other evidence of record to assess the severity of the Veteran's PTSD symptomatology and its resulting functional impairment, as discussed above.

Accordingly, an initial rating of 50 percent, but no greater, for PTSD is warranted, and there is no basis for staged rating of the Veteran's disability pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial rating in excess of 50 percent, but no greater, for PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


